Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In view of applicants’ amendment, it is unclear if catalysts (c) or the incorporable amine catalysts further comprise one or more tertiary aliphatic amino groups.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takao et al. (US 4,792,575).
	Takao et al. disclose polyurethane foams, and the production thereof, that may be used in automotive applications and may be integrally molded onto PVC substrates (a thermoplastic) (column 1, lines 43-50; column 4, lines 25-34; and column 5, lines 17-24).  The foam composition comprises polyisocyanate, a polyol component that may employ both polyester polyol and polyether polyol, a catalyst, and a blowing agent.  The polyester polyol may be produced using one or more dicarboxylic acids, corresponding to those claimed, including malonic acid, and diols, corresponding to those claimed (column 1, line 51-column 3, line 18).  Though the use of malonic acid is not taught as being mandatory, the position is taken that it would have been obvious to use virtually any of the disclosed acids, including malonic acid, because one would have expected a viable polyester polyol and polyurethane to result.  Similarly, in view of the teachings of the use of combinations of reactants and combination of polyols, the position is taken that it would have been obvious to operate within the claimed percent ranges of claims 3 and 7.  In view of the disclosed functionality and molecular weight of the polyester polyol (column 3, lines 1 and 2), the hydroxyl number of claim 6 is met.  Regarding claim 9, the reference discloses within column 9, lines 59 and 60, the use of tertiary amine catalysts having hydroxyl groups that will chemically incorporate into the composition.  One seeking to reduce emissions and migration of the catalyst from the composition would have been motivated to employ these disclosed catalysts. 
5.	Applicants’ response has been considered; however, it is insufficient to overcome the prior art rejection.  Applicants have argued that their inventive examples employing compounds A1 through A4 demonstrate unexpected results relative to comparative examples employing compounds V1 through V4.  However, the argued showings are deficient for the following reasons.  Firstly, it has been held that the claims must be commensurate in scope with any showing of unexpected results (In re Greenfield, 197 USPQ 227).  Accordingly, it is clear from a comparison of the claims and argued examples that the claims are not commensurate in scope with the argued inventive examples in terms of reaction components and amounts.  For example, the inventive examples employ polyols other than those of claimed (b1) in amounts far greater than those of (b1); however, the claims are not so limited.  Furthermore, the examples employ a single isocyanate component of far more limited scope than what has been claimed.  Similarly, polyesterols A1 through A3 are derived from components other than the claimed malonic acid-based component and the claimed dialcohol; therefore, these polyesterols are also not commensurate in scope with the claims.  Secondly, though applicants have argued that a composition employing V2 is comparative, it is noted that V2 falls within the scope of the claimed polyesterol (B1), because diethylene glycol  is a dialcohol containing 4 carbon atoms.  Therefore, there is insufficient evidence of record to establish that the argued unexpected results hold for the full scope of the claims.  
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765